Opinion by
Judge Peters :
Appellant in his answer denies that the goods were sold and delivered to a firm composed of the persons sued as constituting that firm, and says that if they were sold at all they were sold to “The Cottage Furnace Iron and Manufacturing Company” claiming to be a corporation, but he does not allege in direct and positive terms that the Cottage Furnace Iron Manufacturing Company was a corporation — or that the goods were sold to a corporation which was responsible for the price thereof.
To constitute a good answer every material allegation of the petition must be denied in suc'h manner, or if facts are pleaded *194in avoidance, they must be so stated as to show that if true the plaintiff is not entitled to a judgment against the defendant. Tested by the rules the answer in this case is not sufficient. All that it contains may be true, and still appellant may be legally bound for .the debt appellees claim.

W. H. Holt, for appellant.


Apperson, Reid, for appellees.

The demurrer was, therefore, properly sustained to the answer. And the judgment must be affirmed.